Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathaniel P Longley, Reg. No. 62,668 on 9/10/2021.

The application has been amended as follows: 
In the claims:
Rewrite claim 1 as follows:
1. (Currently amended) An apparatus for storing energy, comprising: a two-quadrant chopper, at least one energy store, connected to the two-quadrant chopper, the two-quadrant chopper being used to transport energy to and from the at least one energy store or vice versa, wherein the at least one energy store comprises one or more elements selected from the following group of energy stores: double-layer capacitor, supercapacitor or SuperCap, and kinematic energy store or flywheel, a control device for controlling a current flowing in accordance with the transport of the energy, the control device controlling the current flowing in accordance with the transport on the basis of a thermal load on the at least one energy store, taking into consideration the thermal time constant in order to reduce [[a]] the thermal load on the energy store, wherein a control operation includes a shaping of a current pulse having a ramp.

Allowable Subject Matter
Claims 1-8 and 10-23 are allowed.
The following is an examiner's statement of reasons for allowance:
Claim: In view of the limitations the prior art does not explicitly describe or reasonably suggest alone or in combination wherein the current flowing, squared is controlled at a minimum taking into consideration the thermal time constant in order to reduce [[a]] the thermal load on the energy store, wherein a control operation includes a shaping of a current pulse having a ramp.
	The prior art made of record in form 892 and 1449 discloses an elevator control apparatus solves a major problem with a conventional elevator control apparatus in that a state of charge of a battery is not always maintained at 100% because of the need for securing an allowance for charging regenerative electric power, causing generation of an inert material in the battery with a resultant decrease in an apparent charging capacity of the battery and a shortened life of the battery.  The elevator control apparatus in accordance with the invention includes a converter, an inverter, a controller for controlling a motor based on AC power of a variable voltage and a variable frequency supplied from the inverter so as to operate an elevator; a power storage unit for storing DC power; a charge/discharge control circuit that issues a drive signal such that an amount of discharge from the power storage unit increases within a range of power that can be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846